DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51, 53-55, 58-61, 63-65, 67-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-12, 15-20   of U.S. Patent No. 11,122,326. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application.

Patent No.11,122,326
Application No.17/401,018
Claim1 recites a method for automatically recording media assets not explicitly scheduled for recording by a user, the method comprising: accessing a social media profile associated with the user; retrieving information relating to a social media activity performed by the user from the social media profile; retrieving, from a media asset database, identifying information of one or more media assets; comparing the retrieved information relating to the social media activity with the identifying information of the one or more media assets; determining, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity; determining, from a context of the social media activity, that the reference constitutes a command indicating interest in the media asset; associating, based on the command of interest determined from the context of the social
media activity, a first function with the media asset, wherein the first function is not a recording function; storing the association of the first function with the media asset in an entry of a functions database containing a plurality of media assets and associated functions; retrieving status information of the user;
determining whether the retrieved status information is indicative of a first status of the user; user has indicated a reference identifying a media asset in the social media activity; 
in response to determining that the retrieved status information is indicative of the first status of the user, replacing the entry in the functions database for the media asset with a recording function.
8. The method of claim 2, further comprising: determining that the user has returned home; 





determining, from a recording log stored in the functions database, whether the media asset was recorded in response to updating the entry for the media asset to include the recording function; in response to determining that the media asset was recorded in response to updating the entry for the media asset to include the recording function, generating for display a notification that the media asset was recorded; generating for display a selectable option to not record the media asset; 
receiving a selection from the user of the selectable option to not record the media asset; and in response to receiving the selection, storing, in the database containing a plurality of media assets and associated functions, an instruction to not update the entry for the media asset to include the recording function during a next time the system determines the user is not at home.
Claim51 recites a method comprising:

identifying a media asset that a user is interested in;


























determining whether status information of the user is indicative of a first status;



in response to determining that the status information is indicative of the first status,
recording the media asset;



determining that a particular status change in the status information has occurred in
which the status information of the user, previously indicative of the first status, has changed such that the status information of the user is indicative of a second status;

in response to determining that the particular status change has occurred
, generating for display a notification that the media asset was recorded and a selectable option to indicate whether the media asset should be recorded in the event of a future determination that the status information is indicative of the first status;




receiving a negative selection from the user of the selectable option; and in response to receiving the selection, storing, in an entry for the media asset in a database, an indication not to record the media asset in the event of a future determination that
the status information is indicative of the first status.
Claim10 recites the method of claim 1, wherein the first function is at least one of: 

a reminder message for an episode or series; an entry of a watch list; an entry of a favorite program list; and an entry of a general interest list in a user profile.
Claim53 recites the method of claim 51, wherein the indication of the user interest in
the media asset is associated with on at least one of: a reminder message for an episode or series; an entry of a watch list; an entry of a favorite program list; and an entry of a general interest list in a user profile.

Claim2 recites the method of claim 1, wherein the status information indicates whether the user is at home, and the first status of the user indicates that the user is not at home.
Claim8 recites the method of claim 2, further comprising: determining that the user has returned home; …
Claim54 recites the method of claim 51, wherein the first status of the user indicates
that the user is not at home, 


and the second status of the user indicates that the user has returned home after not being at home.
Claim9 recites the method of claim 8, further comprising: retrieving, from the recording log, an indication of the user associated with the command; and generating for display an identifier of the user and that the media asset was recorded in response to determining that the user indicated interest in the media asset.
Claim55 recites the method of claim 51, wherein the notification further comprises:
an identifier of the user and that the media asset was recorded for.
Claim5 recites the method of claim 2, wherein in response to determining that the user is not at home, updating the entry in the database for the media asset to include a recording function comprises: 

determining, based on hardware limitations, a number of media assets that can be 
recorded; 
retrieving the entry in the functions database for the media asset; 
assigning a priority to the media asset; comparing the priority of the media asset to priorities of the plurality of media assets stored in the functions database; determining whether a first number of media assets, given by the media asset in addition to media assets with a higher priority than the media asset, is less than the number of media assets that can be recorded; 
and in response to determining that the first number of media assets is less than the number of media assets that can be recorded, updating the entry in the database for the media asset to include a recording function.
Claim58 recite the method of claim 51, further comprising, in response to
determining that the status information is indicative of the first status: updating the entry in the database for the media asset to indicate the media asset should be recorded;
determining, based on hardware limitations, a number of media assets that can be
recorded;
retrieving the entry in the database for the media asset;
assigning a priority to the media asset;
comparing the priority of the media asset to priorities of the plurality of media assets
stored in the database;
determining whether a first number of media assets, given by the media asset in addition
to media assets with a higher priority than the media asset, is less than the number of media assets that can be recorded; 
and in response to determining the first number of media assets is less than the number of media assets that can be recorded, updating the entry in the database for the media asset to include a recording function.
Claim6 recites the method of claim 5, wherein assigning the priority to the media asset comprises: 
determining, from the command indicating
 interest in the media asset, an identity of the user; 
accessing a user profile corresponding to the user stored in the database; 
comparing characteristics of the media asset to characteristics stored in the user profile; and determining the priority of the media asset based on the comparison.
Claim59 recites the method of claim 58, wherein assigning the priority to the media
asset comprises:
determining an identity of the user;


accessing a user profile corresponding to the user stored in the database;
comparing characteristics of the media asset to characteristics stored in the user profile;
and determining the priority of the media asset based on the comparison.
Claim7 recites the method of claim 5, wherein assigning the priority to the media asset comprises: 
presenting to the user options to customize the priorities of the plurality of media assets stored in the database containing the plurality of media assets and associated functions; 
receiving a selection by the user of a first option; 
and in response to the user selection, reassigning the priority of the media asset.
Claim60 recites the method of claim 58, wherein assigning the priority to the media
asset comprises:
presenting to the user options to customize the priorities of the plurality of media assets
stored in the database containing the 
plurality of media assets and associated indications;
receiving a selection by the user of a particular option; 
and in response to the user selection, reassigning the priority of the media asset.


Similarly, claims61, 63-65, 67-70 are also unpatentable over claims 11-12, 15-20 of the patent.

Claims 51, 53-55, 58-61, 63-65, 67-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11-12, 14-19 of U.S. Patent No. 11,122,326. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application.

Patent No.10,728,608
Application No.17/401,018
Claim1 recites a method for automatically recording media assets not explicitly scheduled for recording by a user, the method comprising: accessing a social media profile associated with the user; retrieving information relating to a social media activity performed by the user from the social media profile; retrieving, from a media asset database, identifying information of one or
more media assets; comparing the retrieved information relating to the social media activity with the identifying information of the one or more media assets; determining, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity;

determining, from a context of the social media activity, that the reference
constitutes a command indicating interest in the media asset;
associating, based on the command of interest determined from the context of
the social media activity, a first function with the media asset, wherein the first function is not a recording function; storing the association of the first function with the media asset in an entry of a functions database containing a plurality of media assets and associated functions;
determining whether the user is not at home; and
in response to determining that the user is not at home, replacing the entry in
the functions database for the media asset with a recording function.
Claim8 recites the method of claim 1, further comprising: 
determining that the user has returned home; determining, from a recording log stored in the functions database, whether the media asset was recorded in response to updating the entry for the media asset to include the recording function; 
in response to determining that the media asset was recorded in response to updating the entry for the media asset to include the recording function, generating for display a notification that the media asset was recorded; 
generating for display a selectable option to not record the media asset; 
receiving a selection from the user of the selectable option to not record the media asset; and in response to receiving the selection, storing, in the database containing a plurality of media assets and associated functions, an instruction to not update the entry for the media asset to include the recording function during a next time the 
system determines the user is not at home.
Claim51 recites a method comprising:

identifying a media asset that a user is interested in;


























determining whether status information of the user is indicative of a first status;
in response to determining that the status information is indicative of the first status,
recording the media asset;




determining that a particular status change in the status information has occurred in
which the status information of the user, previously indicative of the first status, has changed such that the status information of the user is indicative of a second status;
in response to determining that the particular status change has occurred
, generating for display a notification that the media asset was recorded and a selectable option to indicate whether the media asset should be recorded in the event of a future 
determination that the status information is 
indicative of the first status;
receiving a negative selection from the user of the selectable option; and in response to receiving the selection, storing, in an entry for the media asset in a database, an indication not to record the media asset in the event of a future determination that
the status information is indicative of the first status.
Claim4 recites the method of claim 1, wherein the first function is at least one of: 


a reminder message for an episode or series; an entry of a watch list; an entry of a favorite program list; and an entry of a general interest list in a user profile.
Claim53 recites the method of claim 51, wherein the indication of the user interest in
the media asset is associated with on at least one of: 
a reminder message for an episode or series; an entry of a watch list; an entry of a favorite program list; and an entry of a general interest list in a user profile.
Claim2 recites the method of claim 1, wherein the status information indicates whether the user is at home, and the first status of the user indicates that the user is not at home.

Claim8 recites the method of claim 1, further comprising: determining that the user has returned home; …
Claim54 recites the method of claim 51, wherein the first status of the user indicates
that the user is not at home, 



and the second status of the user indicates that the user has returned home after not being at home.
Claim9 recites the method of claim 8, further comprising: retrieving, from the recording log, an indication of the user associated with the command; and generating for display an identifier of the user and that the media asset was recorded in response to determining that the user indicated interest in the media asset.
Claim55 recites the method of claim 51, wherein the notification further comprises:

an identifier of the user and that the media asset was recorded for.

Claim5 recites method of claim 1, wherein in response to determining that the user is not at home, updating the entry in the database for the media asset to include a recording function comprises: determining, based on hardware limitations, a number of media assets that can be recorded; retrieving the entry in the functions database for the media asset; 

assigning a priority to the media asset; comparing the priority of the media asset to priorities of the plurality of media assets stored in the functions database; determining whether a first number of media assets, given by the media asset in addition to media assets with a higher priority than the media asset, is less than the number of media assets that can be recorded; and in response to determining that the first number of media assets is less than the number of media assets that can be recorded, updating the entry in the database for the media asset to include a recording function
Claim58 recite the method of claim 51, further comprising, in response to
determining that the status information is indicative of the first status: updating the entry in the database for the media asset to indicate the media asset should be recorded;
determining, based on hardware limitations, a number of media assets that can be
recorded; retrieving the entry in the database for the media asset;
assigning a priority to the media asset;
comparing the priority of the media asset to priorities of the plurality of media assets
stored in the database;
determining whether a first number of media assets, given by the media asset in addition
to media assets with a higher priority than
 the media asset, is less than the number of media assets that can be recorded; 
and in response to determining the first number of media assets is less than the number of media assets that can be recorded, updating the entry in the database for the media asset to include a recording function.
Claim6 recites the method of claim 5, wherein assigning the priority to the media asset comprises: determining, from the command indicating interest in the media asset, an identity of the user; 
accessing a user profile corresponding to the user stored in the database; comparing characteristics of the media asset to characteristics stored in the user profile; and determining the priority of the media asset based on the comparison.
Claim59 recites the method of claim 58, wherein assigning the priority to the media
asset comprises:
determining an identity of the user;

accessing a user profile corresponding to the user stored in the database;
comparing characteristics of the media asset to characteristics stored in the user profile;
and determining the priority of the media asset based on the comparison.
Claim7 recites the method of claim 5, wherein assigning the priority to the media asset comprises: presenting to the user options to customize the priorities of the plurality of media assets stored in the database containing the plurality of media assets and associated functions; 

receiving a selection by the user of a first option; 
and in response to the user selection, reassigning the priority of the media asset.
Claim60 recites the method of claim 58, wherein assigning the priority to the media
asset comprises:
presenting to the user options to customize the priorities of the plurality of media assets
stored in the database containing the plurality of media assets and associated indications;
receiving a selection by the user of a particular option; 
and in response to the user selection, reassigning the priority of the media asset.


Similarly, claims61, 63-65, 68-70 are also unpatentable over claims 11-12, 14-19 of the patent.
Claims 51, 53-55, 58-61, 63-65, 67-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-10, 9-15   of U.S. Patent No. 11,122,326. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application.
Patent No.10,142,674
Application No.17/401,018
Claim1 recites a method for automatically recording media assets not explicitly scheduled for recording by a user, the method comprising: accessing a social media profile associated with the user; retrieving information relating to a social media activity performed by the user from the social media profile; retrieving, from a media asset database, identifying information of one or more media assets; comparing the retrieved information relating to the social media activity with the identifying information of the one or more media assets; determining, based on the comparing, that the user has indicated a reference identifying a media asset in the social media activity; determining, from a context of the social media activity, that the reference constitutes a command indicating interest in the media asset; associating, based on the command of interest determined from the context of the social media activity, a first function with the media asset, wherein the first function is not a recording function; storing the association of the first function with the media asset in an entry of a functions database containing a plurality of media assets and associated functions; 


determining whether the user is not at home; in response to determining that the user is not at home, replacing the entry in the functions database for the media asset with a recording function; subsequent to replacing the entry in the functions database for the media asset with the recording function: determining whether the user is at home; in response to determining that the user is at home, determining whether the recording function associated with the media asset has begun;  and in response to determining the recording function associated with media asset has not begun, replacing the entry in the database for the media asset with the first function.
Claim6 recites the method of claim 1, further comprising: 
determining that the user has returned home; determining, from a recording log stored in the functions database, whether the media asset was recorded in response to updating the entry for the media asset to include the recording function; 
in response to determining the media asset was recorded in response to updating the entry for the media asset to include the recording function, generating for display a notification that the media asset was recorded; generating for display a selectable option to not record the media asset; 

receiving a selection from the user of the selectable option to not record the media asset; 
in response to receiving the selection, storing, in the database containing a plurality of media assets and associated functions, an instruction to not update the entry for the media asset to include the recording function during a next time the system determines the user is not at home.
Claim51 recites method comprising:

identifying a media asset that a user is interested in;


























determining whether status information of the user is indicative of a first status;
in response to determining that the status information is indicative of the first status,
recording the media asset;













determining that a particular status change in the status information has occurred in
which the status information of the user, previously indicative of the first status, has changed such that the status information of the user is indicative of a second status;
in response to determining that the particular status change has occurred
, generating for display a notification that the media asset was recorded and a selectable option to indicate whether the media asset should be recorded in the event of a future determination that the status information is indicative of the first status;
receiving a negative selection from the user of the selectable option; 

and in response to receiving the selection, storing, in an entry for the media asset in a database, an indication not to record the media asset in the event of a future determination that the status information is indicative of the first status.
Claim2 recites the method of claim 1, wherein the first function is at least one of: 


a reminder message for an episode or series; an entry of a watch list; an entry of a favorite program list; and an entry of a general interest list in a user profile.
Claim53 recites the method of claim 51, wherein the indication of the user interest in
the media asset is associated with on at least one of: 
a reminder message for an episode or series; an entry of a watch list; an entry of a favorite program list; and an entry of a general interest list in a user profile.
Claim1 recites …
Determine the user is not at home

Claim6 recites the method of claim 1, further comprising: determining that the user has returned home.
Claim54 recites the method of claim 51, wherein the first status of the user indicates
that the user is not at home, 
and the second status of the user indicates that the user has returned home after not being at home.
Claim7 recites the method of claim 6, further comprising: retrieving, from the recording log, an indication of the user associated with the command; and generating for display an identifier of the user and that the media asset was recorded in response to determining the user indicated interest in the media asset.
Claim55 recites the method of claim 51, wherein the notification further comprises:


an identifier of the user and that the media asset was recorded for.

Claim3 recites the method of claim 1, wherein in response to receiving the indication that the user is not at home, updating the entry in the database for the media asset to include a recording function comprises: 
determining, based on hardware limitations, a number of media assets that can be recorded; retrieving the entry in the functions database for the media asset; assigning a priority to the media asset; comparing the priority of the media asset to priorities of the plurality of media assets stored in the functions database; determining whether a first number of media assets, given by the media asset in addition to media assets with a higher priority than the media asset, is less than the number of media assets that can be recorded; 
and in response to determining the first number of media assets is less than the number of media assets that can be recorded, updating the entry in the database for the media asset to include a recording function.
Claim58 recite the method of claim 51, further comprising, in response to
determining that the status information is indicative of the first status: updating the entry in the database for the media asset to indicate the media asset should be recorded;
determining, based on hardware limitations, a number of media assets that can be
recorded; retrieving the entry in the database for the media asset;
assigning a priority to the media asset;
comparing the priority of the media asset to priorities of the plurality of media assets
stored in the database;
determining whether a first number of media assets, given by the media asset in addition
to media assets with a higher priority than
 the media asset, is less than the number of media assets that can be recorded; 
and in response to determining the first number of media assets is less than the number of media assets that can be recorded, updating the entry in the database for the media asset to include a recording function.
Claim4 recites the method of claim 3, wherein assigning the priority to the media asset comprises: determining, from the command indicating interest in the media asset, an identity of the user; accessing a user profile corresponding to the user stored in the database; comparing characteristics of the media asset to characteristics stored in the user profile; and determining the priority of the media asset based on the comparison.
Claim59 recites the method of claim 58, wherein assigning the priority to the media
asset comprises:
determining an identity of the user;

accessing a user profile corresponding to the user stored in the database;
comparing characteristics of the media asset to characteristics stored in the user profile;
and determining the priority of the media asset based on the comparison.
Claim7 recites the method of claim 5, wherein assigning the priority to the media asset comprises: presenting to the user options to customize the priorities of the plurality of media assets stored in the database containing the plurality of media assets and associated functions; 

receiving a selection by the user of a first option; 
and in response to the user selection, reassigning the priority of the media asset.
Claim60 recites the method of claim 58, wherein assigning the priority to the media
asset comprises:
presenting to the user options to customize the priorities of the plurality of media assets
stored in the database containing the plurality of media assets and associated indications;
receiving a selection by the user of a particular option; 
and in response to the user selection, reassigning the priority of the media asset.


Similarly, claims61, 63-65, 67-70 are also unpatentable over claims 9-15 of the patent.
Allowable Subject Matter
Claims 52, 56-57, 62, 66-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484